PARDEE, Circuit Judge.
The hill in this case has for its object, as stated in the appellant’s brief, ••the appointment of a receiver to take charge of the old city waterworks, generally known as the ‘Slein Waterworks,’ and to operate the same in supplying water to Mobile and its inhabitants, and to preserve the same and to collect the income therefrom under the direction of the court, until the determination of a suit in ejectment at common law brought by Wood against the city of Mobile, then ponding in the United States circuit court for the Southern district of Alabama. The bill further seeks to restrain the city from doing any acts tending to injure the property or water plant until the determination of said suit at law, and also to restrain the city from taking water from Three-Mile creek, the source of water supply of the Stein waterworks, to supply water through its proposed new waterworks to the city and its inhabitants, until the determination of said suit at law, or until the further order of the court In the premises”; and the contentions of the appellant in this court are the same as in the suit at law. Wood v. City of Mobile (just decided) 107 Fed. 846. For the reasons given in the opinion in that case, the decree of the circuit court dismissing the bill is now affirmed.